MORRISON, Presiding Judge.
This is an original application for writ of habeas corpus brought by the relator George Clark Bradshaw, seeking his release from the penitentiary. He alleges that the order cumulating the sentences by virtue of which he is confined is ineffectual.
From the record before us, we learn the following1:
On October 1, 1952, relator plead guilty to five indictments in the Criminal District Court and Criminal District Court No. 3 of Harris County, and his punishment was assessed at a total of ten years. No order of cumulation was incorporated in any of the sentences, and relator does not question their validity.
On October 28, 1952, relator plead guilty to two indictments in the district court of Lee County. He does question the validity of the order of cumulation in Cause No. 2660 in said court. It reads as follows:
“* * * Two (2) years, the sentence pronounced in this cause *555to commence when the defendant has served the sentence pronounced on him in Harris County, Texas.”
In Ex parte Henson, 161 Texas Cr. Rep. 427, 278 S.W. 2d 166, Ex parte La Grace, 160 Texas Cr. Rep. 293, 269 S.W. 2d 371, and Ex parte Merritt, 159 Texas Cr. Rep. 87, 261 S.W. 2d 596, we have held that an order such as the one before us here is insufficient.
We have now been furnished with a certificate of the Texas Prison System showing that the relator now has to his credit more than ten years.
The writ of habeas corpus is granted, and the relator is ordered discharged from confinement under the above sentences.